Case 19-02134-GLT           Doc 345
                                 Filed 05/22/20 Entered 05/22/20 14:53:37 Desc Main
                                Document     Page 1 of 14              FILED
                                                                       5/22/20 1:27 pm
                                                                       CLERK
                      IN THE UNITED STATES BANKRUPTCY COURT            U.S. BANKRUPTCY
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - WDPA

 In re:                                          :   Case No. 18-24070-GLT
                                                 :
 ONEJET, INC.,                                   :   Chapter 7
                                                 :
                  Debtor                         :
                                                 :
                                                 :
 WOODY PARTNERS, et al.,                         :   Adv. No. 19-02134-GLT
                                                 :
                  Plaintiffs,                    :   Related to Dkt. Nos. 239, 244, 263, 265,
                                                 :                        267, 269
 v.                                              :
                                                 :
 MATTHEW R. MAGUIRE, et al.,                     :
                                                 :
                  Defendants.                    :
                                                 :

                                             ORDER

                  This matter is presently before the Court upon the Amended Complaint filed by

 Plaintiffs, Woody Partners, et al. (the “Complaint”),1 the Motion to Dismiss Party filed by

 Defendant, David Minnotte,2 the Motion to Dismiss Adversary Proceeding filed by Defendants

 Boustead Securities, LLC and Robert Campbell,3 the Motion to Dismiss Party filed by Defendant

 Melvin Pirchesky,4 the Motion to Dismiss Party filed by Defendant Robert Lewis,5 the Motion to

 Dismiss Adversary Proceeding filed by Defendant Patrick Maguire,6 the Motion to Dismiss

 Adversary Proceeding filed by Matthew R. Maguire7 (collectively, the “Motions to Dismiss”) and

 the Brief in Opposition filed by the plaintiffs, Woody Partners, et al.8 On January 10, 2020, the


 1
          Dkt. No. 216.
 2
          Dkt. No. 239.
 3
          Dkt. No. 244.
 4
          Dkt. No. 263.
 5
          Dkt. No. 265.
 6
          Dkt. No. 267.
 7
          Dkt. No. 269.
 8
          Dkt. No. 300.

                                                1
Case 19-02134-GLT            Doc 345       Filed 05/22/20 Entered 05/22/20 14:53:37                          Desc Main
                                          Document     Page 2 of 14


 Court held a hearing on the Motions to Dismiss and the Brief in Opposition. For the reasons stated

 in the Memorandum Opinion issued contemporaneously herein, it is hereby ORDERED,

 ADJUDGED, and DECREED that:9

                 1.        The Motions to Dismiss are GRANTED in part and DENIED in part as

 provided in this Order.

                 2.        Count 1 of the Complaint for Violation of Section 501 of the Pennsylvania

 Securities Act (“PSA”) against Defendants Matthew Maguire and Patrick Maguire is:

                           (a)      DISMISSED as to Defendant, Patrick Maguire;10

                           (b)      DISMISSED as to all claims brought by the following Out-of-State
                                    Plaintiffs: Ronald Cindrich, Clariot New Albany, Cowen OJ
                                    Investment, LLC; DelMetro, Inc.; Stephen Einhorn; The Harding-
                                    Brown Family Trust; Timothy Hoeksema; Jeffrey Joerres; Dennis J.
                                    Kuester; Mitchell Elias Nahra, M.D.; William Nasgovitz; Orttech
                                    Ltd.; Triad Investments, Inc.; The Christian Luke Ronald Vadas
                                    2016 Trust; The Simon Isaac Young Vadas 2016 Trust; Jerry R.
                                    Whitaker; Michael H. White; The Gregory S. Zenczak Family
                                    Dynasty Trust; and The Stephen J. Zenczak Family Dynasty Trust;
                                    and

                           (c)      DISMISSED as to all claims brought by the following Rule 9(b)
                                    Plaintiffs: Clement R. Austin, William Benter, Ronald Cindrich,
                                    DelMetro, Inc., Corina Diehl, Michael J. Lewis, North Star Coal Co.
                                    Non-Bargaining Employees Profit Sharing Plan, William Sarris,
                                    Sheertex Fabrics, LLC, Steven G. Smith, and David Tesone Group,
                                    Inc.11

 In all other respects, the request of Matthew Maguire to dismiss Count 1 of the Complaint is

 DENIED.


 9
        All capitalized terms not otherwise defined herein shall have the same meaning ascribed in the Memorandum
        Opinion.
 10
        Pursuant to the Court’s May 11, 2020 Order, the Estate of Patrick Maguire was substituted as a party
        defendant in place of Patrick Maguire. See Dkt. No. 342. All references to “Patrick Maguire” shall now
        refer to his estate.

 11
        To the extent a plaintiff is listed more than once in a particular claim, the Court is identifying separate grounds
        upon which their claim is dismissed.

                                                           2
Case 19-02134-GLT       Doc 345      Filed 05/22/20 Entered 05/22/20 14:53:37           Desc Main
                                    Document     Page 3 of 14


               3.      Count 2 of the Complaint for Violation of Sections 403 and 501 of the PSA

 against Defendants Melvin Pirchesky, Robert Campbell, and Boustead Securities, LLC is

 DISMISSED.

               4.      Count 3 of the Complaint for Violation of Section 503 of the PSA against

 Defendants Matthew Maguire, Patrick Maguire, Melvin Pirchesky, Robert Campbell, and

 Boustead Securities, LLC is:

                       (a)      DISMISSED as to Defendant, Matthew Maguire;

                       (b)      DISMISSED as to Defendant, Robert Campbell;

                       (c)      DISMISSED as to all claims brought by the following Out-of-State
                                Plaintiffs: Ronald Cindrich, Clariot New Albany, Cowen OJ
                                Investment, LLC; DelMetro, Inc.; Stephen Einhorn; The Harding-
                                Brown Family Trust; Timothy Hoeksema; Jeffrey Joerres; Dennis J.
                                Kuester; Mitchell Elias Nahra, M.D.; William Nasgovitz; Orttech
                                Ltd.; Triad Investments, Inc.; The Christian Luke Ronald Vadas
                                2016 Trust; The Simon Isaac Young Vadas 2016 Trust; Jerry R.
                                Whitaker; Michael H. White; The Gregory S. Zenczak Family
                                Dynasty Trust; and The Stephen J. Zenczak Family Dynasty Trust;

                       (d)      DISMISSED as to all claims brought by the following Rule 9(b)
                                Plaintiffs: Clement R. Austin, William Benter, Ronald Cindrich,
                                DelMetro, Inc., Corina Diehl, Michael J. Lewis, North Star Coal Co.
                                Non-Bargaining Employees Profit Sharing Plan, William Sarris,
                                Sheertex Fabrics, LLC, Steven G. Smith, and David Tesone Group,
                                Inc; and

                       (e)      DISMISSED as to Boustead and Pirchesky with respect to the Non-
                                Broker Plaintiffs: Clement R. Austin, B5S, LLC, William Benter,
                                Richard Berglund, Ronald Cindrich, Clariot New Albany, Cowen
                                OJ Investment, LLC, DelMetro, Inc., Robert Denove, Corina Diehl,
                                Stephen Einhorn, The Harding-Brown Family Trust, Timothy
                                Hoeksema, Jeffrey Joerres, Scott Kern, Keith Kronk, Dennis
                                Kuester, David Matter, Kenneth McCrory, Mitchell Elias Nahra,
                                M.D., William Nasgovitz, North Star Coal Co. Non-Bargaining
                                Employees Profit Sharing Plan, Susan Rosen, James V. Sacco,
                                William Sarris, 7th Street Properties, LP, Sheertex Fabrics, LLC,
                                Jack W. Shilling, Steven G. Smith, David Tesone Group, Inc., Derek
                                J. Thomas, The Christian Luke Ronald Vadas 2016 Trust, The
                                Simon Isaac Young Vadas 2016 Trust, Viking Reinsurance
                                Company, Jerry R. Whitaker, and Michael H. White.

                                                 3
Case 19-02134-GLT       Doc 345    Filed 05/22/20 Entered 05/22/20 14:53:37         Desc Main
                                  Document     Page 4 of 14


 In all other respects, the request of Patrick Maguire, Boustead Securities LLC, and Melvin

 Pirchesky to dismiss Count 3 of the Complaint is DENIED.

               5.     Count 4 of the Complaint for Aiding and Abetting Liability Under Common

 Law Principles against Defendants Matthew Maguire, Patrick Maguire, Melvin Pirchesky, Robert

 Campbell, and Boustead Securities, LLC is:

                      (a)    DISMISSED as to Defendant, Robert Campbell; and

                      (b)    DISMISSED as to Boustead and Pirchesky with respect to the Non-
                             Broker Plaintiffs: Clement R. Austin, B5S, LLC, William Benter,
                             Richard Berglund, Ronald Cindrich, Clariot New Albany, Cowen
                             OJ Investment, LLC, DelMetro, Inc., Robert Denove, Corina Diehl,
                             Stephen Einhorn, The Harding-Brown Family Trust, Timothy
                             Hoeksema, Jeffrey Joerres, Scott Kern, Keith Kronk, Dennis
                             Kuester, David Matter, Kenneth McCrory, Mitchell Elias Nahra,
                             M.D., William Nasgovitz, North Star Coal Co. Non-Bargaining
                             Employees Profit Sharing Plan, Susan Rosen, James V. Sacco,
                             William Sarris, 7th Street Properties, LP, Sheertex Fabrics, LLC,
                             Jack W. Shilling, Steven G. Smith, David Tesone Group, Inc., Derek
                             J. Thomas, The Christian Luke Ronald Vadas 2016 Trust, The
                             Simon Isaac Young Vadas 2016 Trust, Viking Reinsurance
                             Company, Jerry R. Whitaker, and Michael H. White.

 In all other respects, the request of Matthew Maguire, Patrick Maguire, and the Boustead

 Defendants to dismiss Count 4 of the Complaint is DENIED.

               6.     Count 5 of the Complaint for Violation of Sections 501 and 503 of the PSA

 against Defendant Robert Lewis is:

                      (a)    DISMISSED as to any claim for relief against Lewis under 70 P.S.
                             § 1-501;

                      (b)    DISMISSED as to all claims brought by the following Out-of-State
                             Plaintiffs: Ronald Cindrich, Clariot New Albany, Cowen OJ
                             Investment, LLC; DelMetro, Inc.; Stephen Einhorn; The Harding-
                             Brown Family Trust; Timothy Hoeksema; Jeffrey Joerres; Dennis J.
                             Kuester; Mitchell Elias Nahra, M.D.; William Nasgovitz; Orttech
                             Ltd.; Triad Investments, Inc.; The Christian Luke Ronald Vadas
                             2016 Trust; The Simon Isaac Young Vadas 2016 Trust; Jerry R.
                             Whitaker; Michael H. White; The Gregory S. Zenczak Family
                             Dynasty Trust; and The Stephen J. Zenczak Family Dynasty Trust;

                                              4
Case 19-02134-GLT       Doc 345     Filed 05/22/20 Entered 05/22/20 14:53:37           Desc Main
                                   Document     Page 5 of 14


                       (c)    DISMISSED as to all claims brought by the following Rule 9(b)
                              Plaintiffs: Clement R. Austin, William Benter, Ronald Cindrich,
                              DelMetro, Inc., Corina Diehl, Michael J. Lewis, North Star Coal Co.
                              Non-Bargaining Employees Profit Sharing Plan, William Sarris,
                              Sheertex Fabrics, LLC, Steven G. Smith, and David Tesone Group,
                              Inc; and

                       (d)    DISMISSED as to the following plaintiffs: Woody Partners, Aloe
                              Brothers, LLC, David Aloe, Kevin Altomari, Robert and Marion
                              Auray, Clement R. Austin, William Benter, Richard Berglund, Blair
                              Oak Investments, LP, Ronald Cindrich, Clariot New Albany,
                              Eugene Connors and Tina Houmis, Andrew Constantakis, Nicholas
                              and Veronica Constantakis, Cowen OJ Investment, LLC, DelMetro,
                              Inc., Robert Denove, Corina Diehl, Stephen Einhorn, Flighthawk,
                              LLC, John A. and Carolyn George, The Harding-Brown Family
                              Trust, Timothy Hoeksema, William E. Hunt, Jeffrey Joerres, James
                              R. and Matthew Johnson, Scott Kern, Keith Kronk, Dennis J.
                              Kuester, Michael J. Lewis, James Liken, Randy Lueth, David
                              Matter, Kenneth C. McCrory, William Nasgovitz, North Star Coal
                              Co. Non-Bargaining Employees Profit Sharing Plan, Orttech Ltd.,
                              Robert A. Pietandrea, James and Gail Restivo, Susan Rosen,
                              William Sarris, 7th Street Properties, LP, Sheertex Fabrics, LLC,
                              Jack W. Shilling, Steven G. Smith, David Tesone Group, Inc., Derek
                              J. Thomas, Triad Investments, Inc., Viking Reinsurance Company,
                              Jerry R. Whitaker, Michael H. White, The Gregory S. Zenczak
                              Family Dynasty Trust, and The Stephen J. Zenczak Family Dynasty
                              Trust.

 In all other respects, the request of Robert Lewis to dismiss Count 5 of the Complaint is DENIED.

               7.      Count 6 of the Complaint for Aiding and Abetting Liability Under Common

 Law Principles against Defendant Robert Lewis is:

                       (a)    DISMISSED as to the following plaintiffs: Woody Partners, Aloe
                              Brothers, LLC, David Aloe, Kevin Altomari, Robert and Marion
                              Auray, Clement R. Austin, William Benter, Richard Berglund, Blair
                              Oak Investments, LP, Ronald Cindrich, Clariot New Albany,
                              Eugene Connors and Tina Houmis, Andrew Constantakis, Nicholas
                              and Veronica Constantakis, Cowen OJ Investment, LLC, DelMetro,
                              Inc., Robert Denove, Corina Diehl, Stephen Einhorn, Flighthawk,
                              LLC, John A. and Carolyn George, The Harding-Brown Family
                              Trust, Timothy Hoeksema, William E. Hunt, Jeffrey Joerres, James
                              R. and Matthew Johnson, Scott Kern, Keith Kronk, Dennis J.
                              Kuester, Michael J. Lewis, James Liken, Randy Lueth, David
                              Matter, Kenneth C. McCrory, William Nasgovitz, North Star Coal
                              Co. Non-Bargaining Employees Profit Sharing Plan, Orttech Ltd.,

                                                5
Case 19-02134-GLT       Doc 345     Filed 05/22/20 Entered 05/22/20 14:53:37           Desc Main
                                   Document     Page 6 of 14


                              Robert A. Pietandrea, James and Gail Restivo, Susan Rosen,
                              William Sarris, 7th Street Properties, LP, Sheertex Fabrics, LLC,
                              Jack W. Shilling, Steven G. Smith, David Tesone Group, Inc., Derek
                              J. Thomas, Triad Investments, Inc., Viking Reinsurance Company,
                              Jerry R. Whitaker, Michael H. White, The Gregory S. Zenczak
                              Family Dynasty Trust, and The Stephen J. Zenczak Family Dynasty
                              Trust.

 In all other respects, the request of Robert Lewis to dismiss Count 6 of the Complaint is DENIED.

               8.      Count 7 of the Complaint for Aiding and Abetting Liability Under Common

 Law Principles against Defendants Robert Lewis and David Minnotte is DISMISSED.

               9.      Count 8 of the Complaint for Negligent Misrepresentation against

 Defendants Melvin Pirchesky, Robert Campbell, and Boustead Securities, LLC is:

                       (a)    DISMISSED as to Defendant, Robert Campbell;

                       (b)    DISMISSED with respect to the Non-Broker Plaintiffs: Clement R.
                              Austin, B5S, LLC, William Benter, Richard Berglund, Ronald
                              Cindrich, Clariot New Albany, Cowen OJ Investment, LLC,
                              DelMetro, Inc., Robert Denove, Corina Diehl, Stephen Einhorn, The
                              Harding-Brown Family Trust, Timothy Hoeksema, Jeffrey Joerres,
                              Scott Kern, Keith Kronk, Dennis Kuester, David Matter, Kenneth
                              McCrory, Mitchell Elias Nahra, M.D., William Nasgovitz, North
                              Star Coal Co. Non-Bargaining Employees Profit Sharing Plan,
                              Susan Rosen, James V. Sacco, William Sarris, 7th Street Properties,
                              LP, Sheertex Fabrics, LLC, Jack W. Shilling, Steven G. Smith,
                              David Tesone Group, Inc., Derek J. Thomas, The Christian Luke
                              Ronald Vadas 2016 Trust, The Simon Isaac Young Vadas 2016
                              Trust, Viking Reinsurance Company, Jerry R. Whitaker, and
                              Michael H. White; and

                       (c)    DISMISSED with respect to the Zenczak Plaintiffs: Orttech Ltd.,
                              Triad Investments, Inc., The Gregory S. Zenczak Family Dynasty
                              Trust, and The Stephen J. Zenczak Family Dynasty Trust.

 In all other respects, the request of Boustead Securities LLC and Melvin Pirchesky to dismiss

 Count 8 of the Complaint are DENIED.

               10.     All claims marked for dismissal in this Order shall be dismissed with

 prejudice.


                                                6
Case 19-02134-GLT             Doc 345    Filed 05/22/20 Entered 05/22/20 14:53:37           Desc Main
                                        Document     Page 7 of 14


                   11.      To provide clarity, a summary of the remaining claims is attached hereto as

 Attachment 1.

                   12.      Any answer to the Complaint shall be filed by June 22, 2020.

                   13.      The Court shall conduct a telephonic status conference on June 11, 2020 at

 1:00 p.m. in Courtroom A 54th Floor U.S. Steel Tower, 600 Grant St., Pittsburgh, PA. All counsel

 and parties-in-interest who intend to participate in the hearing must register with CourtCall at (866)

 582-6878 (and arrange for payment of the regular charge) no later than twenty-four (24) hours

 prior to the scheduled hearing. During this temporary period, parties need not seek leave of the

 Court to participate telephonically, but instead, can contact CourtCall directly. All telephonic

 participants shall comply with Judge Taddonio’s telephonic procedures (as recently modified)

 located on the Court’s webpage at: www.pawb.uscourts.gov/sites/default/files/pdfs/glt-proc-

 tele.pdf.



 Dated: May 22, 2020
                                                      GREGORY L. TADDONIO
                                                      UNITED STATES BANKRUPTCY JUDGE

 Case administrator to mail to:
 James Cooney, Esq.
 Brian Bisignani, Esq.
 Patrick Cavanaugh, Esq.
 Zachary Gordon, Esq.
 George Fitting, Esq.
 Jerry Stubenhofer, Esq.
 Jason Ott, Esq.
 Jason Shedlock,Esq.
 Stephanie Short, Esq.
 Keith Whitson, Esq.




                                                     7
Case 19-02134-GLT         Doc 345    Filed 05/22/20 Entered 05/22/20 14:53:37     Desc Main
                                    Document     Page 8 of 14


                                  ATTACHMENT 1:
                            SUMMARY OF REMAINING CLAIMS

 Count 1: Violation of Section 501 of the Pennsylvania Securities Act (“PSA”):

            Plaintiffs:                                         Defendants:

            Woody Partners                                      Matthew Maguire
            Aloe Brothers, LLC
            Aloe, David
            Altomari, Kevin
            Auray, Robert and Marion
            B5S, LLC
            Berglund, Richard
            Blair Oak Investments, LP
            Connors, Eugene and Tina Houmis
            Constantakis, Andrew
            Constantakis, Nicholas and Veronica
            Denove, Robert
            Flighthawk, LLC
            George, John A. and Carolyn D.
            Hunt, William E.
            Johnson, James R. and Matthew
            Kern, Scott
            Kronk, Keith
            Liken, James
            Lueth, Randy
            Matter, David
            McCrory, Kenneth C.
            Pietandrea, Robert A.
            Restivo, James and Gail
            Rosen, Susan
            Sacco, James V.
            7th Street Properties, LP
            Shilling, Jack W.
            Thomas, Derek J.
            Viking Reinsurance Company


 Count 2: Violation of Sections 403 and 501 of the PSA against Defendants Melvin Pirchesky,
          Robert Campbell, and Boustead Securities, LLC is DISMISSED.




                                                8
Case 19-02134-GLT         Doc 345    Filed 05/22/20 Entered 05/22/20 14:53:37    Desc Main
                                    Document     Page 9 of 14


 Count 3: Violation of Section 503 of the PSA against Defendants Matthew Maguire, Patrick
          Maguire, Melvin Pirchesky, Robert Campbell, and Boustead Securities, LLC:

            Plaintiffs:                                        Defendants:

            Woody Partners                                     Patrick Maguire
            Aloe Brothers, LLC
            Aloe, David
            Altomari, Kevin
            Auray, Robert and Marion
            B5S, LLC
            Berglund, Richard
            Blair Oak Investments, LP
            Connors, Eugene and Tina Houris
            Constantakis, Andrew
            Constantakis, Nicholas and Veronica
            Denove, Robert
            Flighthawk, LLC
            George, John A. and Carolyn D.
            Hunt, William E.
            Johnson, James R. and Matthew
            Kern, Scott
            Kronk, Keith
            Liken, James
            Lueth, Randy
            Matter, David
            McCrory, Kenneth C.
            Pietandrea, Robert A.
            Restivo, James and Gail
            Rosen, Susan
            Sacco, James V.
            7th Street Properties, LP
            Shilling, Jack W.
            Thomas, Derek J.
            Viking Reinsurance Company




                                               9
Case 19-02134-GLT         Doc 345     Filed 05/22/20 Entered 05/22/20 14:53:37   Desc Main
                                    Document      Page 10 of 14


 Count 3:   Violation of Section 503 of the PSA against Defendants Matthew Maguire, Patrick
            Maguire, Melvin Pirchesky, Robert Campbell, and Boustead Securities, LLC
            (Continued):

            Plaintiffs:                                         Defendants:

            Woody Partners                                      Boustead Securities, LLC
            Aloe Brothers, LLC                                  Melvin Pirchesky
            Aloe, David
            Altomari, Kevin
            Auray, Robert and Marion
            Blair Oak Investments, LP
            Connors, Eugene and Tina Houmis
            Constantakis, Andrew
            Constantakis, Nicholas and Veronica
            Flighthawk, LLC
            George, John A. and Carolyn D.
            Hunt, William E.
            Johnson, James R. and Matthew
            Liken, James
            Lueth, Randy
            Pietandrea, Robert A.
            Restivo, James and Gail




                                               10
Case 19-02134-GLT        Doc 345     Filed 05/22/20 Entered 05/22/20 14:53:37    Desc Main
                                   Document      Page 11 of 14


 Count 4: Aiding and Abetting Liability Under Common Law Principles against Defendants
          Matthew Maguire, Patrick Maguire, Melvin Pirchesky, Robert Campbell, and
          Boustead Securities, LLC:

           Plaintiffs:                                         Defendants:

           Woody Partners                                      Matthew Maguire
           Aloe Brothers, LLC                                  Patrick Maguire
           Aloe, David
           Altomari, Kevin
           Auray, Robert and Marion
           Austin, Clement R.
           B5S, LLC
           Benter, William
           Berglund, Richard
           Blair Oak Investments, LP
           Cindrich, Ronald
           Clariot New Albany
           Connors, Eugene and Tina Houmis
           Constantakis, Andrew
           Constantakis, Nicholas and Veronica
           Cowen OJ Investment, LLC
           DelMetro, Inc.
           Denove, Robert
           Diehl, Corina
           Einhorn, Stephen
           Flighthawk, LLC
           George, John A. and Carolyn D.
           The Harding-Brown Family Trust
           Hoeksema, Timothy
           Hunt, William E.
           Joerres, Jeffrey
           Johnson, James R. and Matthew
           Kern, Scott
           Kronk, Keith
           Kuester, Dennis J.
           Lewis, Michael J.
           Liken, James
           Lueth, Randy
           Matter, David
           McCrory, Kenneth C.
           Nahra, M.D., Mitchell Elias
           Nasgovitz, William
           North Star Coal Co. Non-Bargaining
           Employees Profit Sharing Plan
           Orttech Ltd.

                                              11
Case 19-02134-GLT   Doc 345     Filed 05/22/20 Entered 05/22/20 14:53:37   Desc Main
                              Document      Page 12 of 14


          Pietandrea, Robert A.
          Restivo, James and Gail
          Rosen, Susan
          Sacco, James V.
          Sarris, William
          7th Street Properties, LP
          Sheertex Fabrics, LLC
          Shilling, Jack W.
          Smith, Steven G.
          David Tesone Group, Inc.
          Thomas, Derek J.
          Triad Investments, Inc.
          The Christian Luke Ronald Vadas 2016 Trust
          The Simon Isaac Young Vadas 2016 Trust
          Viking Reinsurance Company
          Whitaker, Jerry R.
          White, Michael H.
          The Gregory S. Zenczak Family Dynasty Trust
          The Stephen J. Zenczak Family Dynasty Trust
          Woody Partners                                  Boustead Securities, LLC
          Aloe Brothers, LLC                              Melvin Pirchesky
          Aloe, David
          Altomari, Kevin
          Auray, Robert and Marion
          Blair Oak Investments, LP
          Connors, Eugene and Tina Houmis
          Constantakis, Andrew
          Constantakis, Nicholas and Veronica
          Flighthawk, LLC
          George, John A. and Carolyn D.
          Hunt, William E.
          Johnson, James R. and Matthew
          Lewis, Michael J.
          Liken, James
          Lueth, Randy
          Orttech Ltd.
          Pietandrea, Robert A.
          Restivo, James and Gail
          Triad Investments, Inc.
          The Gregory S. Zenczak Family Dynasty Trust
          The Stephen J. Zenczak Family Dynasty Trust




                                         12
Case 19-02134-GLT          Doc 345     Filed 05/22/20 Entered 05/22/20 14:53:37    Desc Main
                                     Document      Page 13 of 14


 Count 5: Violation of Section 503 of the PSA against Defendant Robert Lewis:

             Plaintiffs:                                          Defendants:

             B5S, LLC                                             Robert Lewis
             Sacco, James V.


 Count 6: Aiding and Abetting Liability Under Common Law Principles against Defendant Robert
            Lewis:

             Plaintiffs:                                          Defendants:

             B5S, LLC                                             Robert Lewis
             Nahra, M.D., Mitchell Elias
             Sacco, James V.
             The Christian Luke Ronald Vadas 2016 Trust
             The Simon Isaac Young Vadas 2016 Trust


 Count 7: Aiding and Abetting Liability Under Common Law Principles against Defendants Robert
           Lewis and David Minnotte is DISMISSED.

 Count 8: Negligent Misrepresentation against Defendants Melvin Pirchesky, Robert Campbell,
          and Boustead Securities, LLC:

             Plaintiffs:                                          Defendants:

             Woody Partners                                       Boustead Securities, LLC
             Aloe Brothers, LLC                                   Melvin Pirchesky
             Aloe, David
             Altomari, Kevin
             Auray, Robert and Marion
             Blair Oak Investments, LP
             Connors, Eugene and Tina Houmis
             Constantakis, Andrew
             Constantakis, Nicholas and Veronica
             Flighthawk, LLC
             George, John A. and Carolyn D.
             Hunt, William E.
             Johnson, James R. and Matthew
             Lewis, Michael J.
             Liken, James
             Lueth, Randy
             Pietandrea, Robert A.
             Restivo, James and Gail

                                                13
Case 19-02134-GLT   Doc 345     Filed 05/22/20 Entered 05/22/20 14:53:37   Desc Main
                              Document      Page 14 of 14




                                         14
